Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 3/5/2021 are entered. Claims 11 and 22 are cancelled. Claims 26 and 27 are new.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Till et al (US 3,667,245).
Regarding claim 1, Till discloses an HVAC system having a return air recycling system (3:20-22 return air is provided to heat exchanger), comprising:
a heat exchanger (150) configured to be disposed along a refrigerant circuit (shown in figure 4) of the HVAC system and flow a refrigerant therethrough;
an exhaust fan (152) configured to direct return air across the heat exchanger to place the refrigerant in thermal communication with the return air and to exhaust the return air from the HVAC system; and
a controller (shown in figure 1 or 2) communicatively coupled to the exhaust fan (152), wherein the controller is configured to:
receive feedback indicative of a temperature of the return air (from return air temperature sensor 20 which includes thermistor 43); and
adjust a speed of the exhaust fan based on the feedback indicative of the temperature of the return air (shown in figure 3).
Claim(s) 1 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al (US 9,651,321).
Regarding claim 1, Zhou discloses an HVAC system having a return air recycling system (return air shown in figure 1), comprising:
a heat exchanger (130a) configured to be disposed along a refrigerant circuit (shown in figure 1) of the HVAC system and flow a refrigerant therethrough;
an exhaust fan (120) configured to direct return air across the heat exchanger to place the refrigerant in thermal communication with the return air and to exhaust the return air from the HVAC system; and
a controller (140) communicatively coupled to the exhaust fan (120), wherein the controller is configured to:
receive feedback indicative of a temperature of the return air (from temperature sensor 148); and
adjust a speed of the exhaust fan (with fan control 144), and a flow rate of the refrigerant through the heat exchanger (by way of valve 190) based on the feedback indicative of the temperature return air (4:15-36).
Regarding claim 26, Zhou further discloses increasing the speed of the exhaust fan (120) in response to the feedback indicative of the temperature of the return air falling below a first threshold (9:17-20); and
decrease the speed of the exhaust fan in response to the feedback indicative of the temperature of the return air rising above a second threshold (9:19-22 further the thresholds are relative to a ΔT).
Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al (US 5,355,689).
Regarding claim 1, Hara discloses an HVAC system having a return air recycling system (return air shown in figure 1 at 40), comprising:
a heat exchanger (33) configured to be disposed along a refrigerant circuit (shown in figure 1) of the HVAC system and flow a refrigerant therethrough;
an exhaust fan (37) configured to direct return air across the heat exchanger to place the refrigerant in thermal communication with the return air and to exhaust the return air from the HVAC system; and
a controller (43) communicatively coupled to the exhaust fan (37), wherein the controller is configured to:
receive feedback indicative of a temperature of the return air (Troom is indicative of return air temp); and
adjust a speed of the exhaust fan (at step S3 of figure 3based on the feedback indicative of the temperature return air.
Regarding claim 15, Hara discloses an HVAC system, comprising:
a first heat exchanger (38) disposed along a refrigerant circuit and configured to receive a refrigerant to place the refrigerant in thermal communication with ambient air;
a second heat exchanger (33) disposed along the refrigerant circuit and configured to receive the refrigerant upstream of the first heat exchanger (38; depending up operation the heat exchanger 33 can receive refrigerant from valve 32 and subsequently refrigerant can be delivered to 38 and therefor 33 is upstream of 38) with respect to a flow direction of the refrigerant through the refrigerant circuit;
an exhaust fan (37) configured to direct return air (from 40) across the second heat exchanger (33) to place the refrigerant in thermal communication with the return air; and
a controller (43) communicatively coupled to the exhaust fan, wherein the controller is configured to:
receive feedback indicative of a temperature of the return air (Troom is indicative of return air temp); and
adjust a speed of the exhaust fan (at step S3 of figure 3), based on the feedback indicative of the temperature return air.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gygax (US 2,353,233) in view of Cootey et al (US 3,478,532).
Regarding claim 1, Gygax discloses an HVAC system having a return air recycling system, comprising:3
a heat exchanger (10) configured to be disposed along a refrigerant circuit of the HVAC system and flow a refrigerant therethrough;
an exhaust fan (26) configured to direct air across the heat exchanger (10) to place refrigerant in thermal communication with the air and to exhaust the air from the HVAC system.
Gygax lacks utilizing return air for heat dissipation and controlling fan speed based on return air temperature.
Cootey discloses a refrigeration system utilizing air cooled condensers. The system including an exhaust fan (driven by fan motor 10) configured to direct return air across a heat exchanger (1:42-51) to place the refrigerant in thermal communication with the return air and to exhaust the return air from the HVAC system; and 
a controller (control circuit shown in the figure) communicatively coupled to the exhaust fan, wherein the controller is configured to:
receive feedback indicative of a temperature of the return air (from temperature sensor 66); and
adjust a speed of the exhaust fan based on the feedback indicative of the temperature of the return air (4:15-35).
It would have been obvious to one of ordinary skill in the art to have provided Gygax with the return air and fan speed control as taught by Cootey in order to protect the system from adverse effects of a wide range of ambient temperatures (1:12-23).
Regarding claim 14, Gygax, as modified, discloses the feedback indicative of the temperature of the return air is indicative of the temperature of the return air upstream of the heat exchanger. Cootey provides for a temperature sensor to sense the temperature of the return air, the temperature of the return air is necessarily indicative of the temperature of the return air upstream of the condenser. 
Regarding claim 15, Gygax discloses an HVAC system, comprising:
a first heat exchanger (16) disposed along a refrigerant circuit and configured to receive a refrigerant to place the refrigerant in thermal communication with ambient air;
a second heat exchanger (10) disposed along the refrigerant circuit and configured to receive the refrigerant upstream of the first heat exchanger (16) with respect to a flow direction of the refrigerant through the refrigerant circuit;
an exhaust fan (26) configured to direct air across the second heat exchanger (10) to place the refrigerant in thermal communication with the air.
Gygax lacks utilizing return air for heat dissipation and controlling fan speed based on return air temperature.
Cootey discloses a refrigeration system utilizing air cooled condensers. The system including an exhaust fan (driven by fan motor 10) configured to direct return air across a heat 
a controller (control circuit shown in the figure) communicatively coupled to the exhaust fan, wherein the controller is configured to:
receive feedback indicative of a temperature of the return air (from temperature sensor 66); and
adjust a speed of the exhaust fan based on the feedback indicative of the temperature of the return air (4:15-35).
It would have been obvious to one of ordinary skill in the art to have provided Gygax with the return air and fan speed control as taught by Cootey in order to protect the system from adverse effects of a wide range of ambient temperatures (1:12-23).
Claims 2, 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gygax (US 2,353,233), in view of Cootey et al (US 3,478,532), and in view of Herbert (US 2005/0028545).
Regarding claim 2, Gygax discloses providing water into the return air downstream of the heat exchanger (10; water is provided in space 30) and upstream of a condenser (16) of the refrigerant circuit with respect to a flow direction of the return air. Gygax is silent concerning the source of the water. Herbert discloses a condensate recycling system to direct condensate from a condensate collector into the return air (condensate path 16 collects water from evaporator and delivers to desuperheater 11 as shown in figure 3a). It would have been obvious to one of ordinary skill in the art to have used collected condensate as taught by Herbert in order to reduce reliance on a fresh water source and thereby reduce operation cost and environmental impact.
Regarding claim 3, Gygax as modified discloses a nozzle (34) of the condensate recycling system and a pump (Gygax does not disclose upstream components of the water delivery; 
Regarding claim 7, Gygax discloses a condenser (16) of the refrigerant circuit, wherein the condenser is configured to place the refrigerant in thermal communication with ambient air. Gygax does not disclose that the heat exchanger (10) and the condenser (16) occupy separate air streams. Herbert discloses a condenser may be placed in ambient air with desuperheater in a return air stream (as shown in figure 3a). Herbert also discloses that the condenser may be within a return air stream (such as in figures 5a or 6a). It has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
In the instant case, and as per (1), it should be noted that it was well understood that the condenser of a refrigeration cycle dissipates heat to an air stream. As per (2), based on the above, one of ordinary skill in the art would recognize that there are provided the return air or outside air as potential solutions for heat dissipation. As per (3), one of ordinary skill in the art 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the condenser in communication with the ambient air stream and not the return air stream, as a matter of trying a finite number of predictable solutions, in order to dissipate heat, without yielding unpredictable results.
	
Regarding claim 8, Gygax discloses the condenser is disposed on an opposite side of a housing of the HVAC system than the heat exchanger (10 and 16 are mounted on opposite sides of the housing), such that the condenser is isolated from a flow of the return air (as taught by Herbert the condenser may be placed in a separate airstream from the desuperheater and not receive return air). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gygax (US 2,353,233), in view of Cootey et al (US 3,478,532), and in view of Herbert (US 2005/0028545), and in further view of Nakata et al (US 2009/0084127).
Regarding claim 4, Gygax as modified discloses controlling the flow of water (page 2, col 2, lines 60-73), but lacks control of the pump. In response to applicant’s challenge of official notice, Nakata is provided. Nakata discloses utilizing a water level sensor (20) including a float (21) to monitor and adjust speed of pump (10) with on/off control. Additionally Nakata adjusts an additional speed of the pump based on fluid level and pump motor torque ([0026]). It would have been obvious to one of ordinary skill in the art to have controlled the pump speed in order . 
Claims 5, 9, 21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gygax (US 2,353,233), in view of Cootey et al (US 3,478,532), and in view of Gerber et al (US 8,915,092).
Regarding claim 5, Gygax as modified discloses the HVAC system of claim 1 including a condenser (16), but lacks a valve to enable bypass of the heat exchanger. Gerber discloses an HVAC system including a bypass valve (164) configured to enable a flow of the refrigerant to bypass the heat exchanger (150) and flow toward a condenser (154 or 146 depending on condition of 170). It would have been obvious to one of ordinary skill in the art to have provided Gygax with the bypass valve of Gerber in order to reduce refrigerant flow pressure loss when the de-superheated is not used.
Regarding claim 9, Gygax provides for a condenser (16) configured to receive ambient air, as modified by Cootey in claim 1 above the condenser also receives return air. However to remedy any doubt as to whether the condenser can receive both simultaneously, Gerber is provided. Gerber discloses a condenser (154) configured to receive both return air (124) as well as ambient air (from 156). It would have been obvious to one of ordinary skill in the art to have provided for both air streams in order to provide supplemental heat dissipation.
Regarding claim 21, Gygax discloses a return air recycling system for an HVAC system, comprising:
a heat exchanger (10) configured to receive refrigerant from a refrigerant circuit of the HVAC system;
an exhaust fan (26) configured to direct return air across the heat exchanger (10) to place the refrigerant in thermal communication with air.
Gygax lacks utilizing return air for heat dissipation and controlling fan speed based on return air temperature.
Cootey discloses a refrigeration system utilizing air cooled condensers. The system including an exhaust fan (driven by fan motor 10) configured to direct return air across a heat exchanger (1:42-51) to place the refrigerant in thermal communication with the return air and to exhaust the return air from the HVAC system; and 
a controller (control circuit shown in the figure) communicatively coupled to the exhaust fan, wherein the controller is configured to:
receive feedback indicative of a temperature of the return air (from temperature sensor 66); and
adjust a speed of the exhaust fan based on the feedback indicative of the temperature of the return air (4:15-35).
It would have been obvious to one of ordinary skill in the art to have provided Gygax with the return air and fan speed control as taught by Cootey in order to protect the system from adverse effects of a wide range of ambient temperatures (1:12-23).
Gygax lacks a valve to enable bypass and blocking of the heat exchanger. Gerber discloses an HVAC system including a valve (168) configured to enable a flow of the refrigerant through the heat exchanger in the open position and blow the flow of the refrigerant in the closed position. It is understood that the valve (168) is concomitant with the use of bypass 158. It would have been obvious to one of ordinary skill in the art to have provided Gygax with the bypass and valve of Gerber in order to reduce refrigerant flow pressure loss when the de-superheated is not used.
Regarding claim 25, Gygax as modified discloses the system of claim 21, but lacks an enthalpy wheel. Gerber discloses an enthalpy wheel (134) to place return air in thermal .
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gygax (US 2,353,233), in view of Cootey et al (US 3,478,532), and in view of Deverall (Re 21,917).
Regarding claim 16, Gygax as modified discloses the HVAC system of claim 15, wherein the first heat exchanger (16) is a condenser having ambient air drawn thereacross but uses a single fan (26) and thus lacks a separate condenser fan. Deverall discloses a similar HVAC system utilizing an air cooled desuperheater and an evaporative cooled condenser. The system utilizes a plurality of fans (18 within plurality of fan units 14) for providing air flow through the desuperheater/second heat exchanger and condenser/first heat exchanger. All fans driven by motor 16 on common shaft 15. It would have been obvious to one of ordinary skill in the art to have provided Gygax with plural blowers as taught by Deverall in order to increase airflow and therefor capacity to dissipate heat. Further regarding control based on return air temperature, as the fans are provided connected to a common shaft the control of the fans is collective. As provided in claim 15 the fan speed is controlled based on the return air temperature.
Regarding claim 17, Gygax, as modified, discloses the controller is configured to reduce the additional speed of the condenser fan when the feedback indicative of the temperature of the return air falls below a threshold (4:3-25 of Cootey discloses decreasing fan speed when temperature falls below a threshold; as discussed in claims 15 and 16 above the connection of the exhaust fan and condenser fan provide for the same control).

Zhou et al as primary reference
Claims 15 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 9,651,321) in view of Noda et al (US 2011/0192182).
Regarding claim 15, Zhou discloses an HVAC system comprising:
a first heat exchanger (130b) disposed along a refrigerant circuit and configured to receive a refrigerant to place the refrigerant in thermal communication with ambient air (ambient air shown entering from the right in figure 1);
a second heat exchanger (130a) disposed along a refrigerant circuit; 
an exhaust fan (120) configured to direct return air across the second heat exchanger (130a) to place the refrigerant in thermal communication with the return air (return air shown in figure 1 being received from space 112); and
a controller (140) communicatively coupled to the exhaust fan (120), wherein the controller is configured to:
receive feedback indicative of a temperature of the return air (from temperature sensor 148); and
adjust a speed of the exhaust fan (with fan control 144), and a flow rate of the refrigerant through the second heat exchanger (by way of valve 190) based on the feedback indicative of the temperature return air (4:15-36).
Zhou is silent concerning the first and second heat exchangers being on the same refrigerant circuit. Noda discloses an HVAC system utilizing both outside air and return air and including a plurality of heat exchangers to perform heating and cooling on the same refrigeration circuit (51, 52, and 61 of figure 4). It is further noted that all heat exchangers in a closed circuit are both upstream and downstream of each other. It would have been obvious to one of ordinary skill in the art to have utilized the refrigeration circuit of Noda in the system of 
Regarding claim 27, Zhou further discloses increasing the speed of the exhaust fan (120) in response to the feedback indicative of the temperature of the return air falling below a first threshold (9:17-20); and
decrease the speed of the exhaust fan in response to the feedback indicative of the temperature of the return air rising above a second threshold (9:19-22 further the thresholds are relative to a ΔT).
Tsunoda as primary reference
Claims 1, 5-8, 15, 18-21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda (US 10,589,599) in view of Hara et al (US 5,355,689).
Regarding claim 1, Tsunoda discloses an HVAC system having a return air recycling system (5:38), comprising:
a heat exchanger (22) configured to be disposed along a refrigerant circuit (shown in figure 1) of the HVAC system and flow a refrigerant therethrough;
an exhaust fan (53) configured to direct return air across the heat exchanger to place the refrigerant in thermal communication with the return air and to exhaust the return air from the HVAC system; and
a controller configured to:
adjust a flow rate of the refrigerant through the heat exchanger (by way of valves 41 and 42).
Tsunoda lacks a controller based on feedback indicative of a temperature of the return air.
Hara discloses an HVAC system having a return air recycling system (return air shown in figure 1 at 40), comprising:
a heat exchanger (33) configured to be disposed along a refrigerant circuit (shown in figure 1) of the HVAC system and flow a refrigerant therethrough;
an exhaust fan (37) configured to direct return air across the heat exchanger to place the refrigerant in thermal communication with the return air and to exhaust the return air from the HVAC system; and
a controller (43) communicatively coupled to the exhaust fan (37), wherein the controller is configured to:
receive feedback indicative of a temperature of the return air (Troom is indicative of return air temp); and
adjust a speed of the exhaust fan (at step S3 of figure 3), and a flow rate of the refrigerant through the heat exchanger (by way of valve 32; 7:55-64 the heating or cooling mode is selected as indicated by Troom and operates valve 32) based on the feedback indicative of the temperature return air.
It would have been obvious to one of ordinary skill in the art to provide Tsunoda with fan speed control and indoor heat exchange control as taught by Hara in order to provide automatic mode selection and therefor a user does not need to provide manual input.
Regarding claim 5, 
Regarding claim 6, Tsunoda discloses the controller is communicatively coupled to the valve (as modified by Hara where 41 and 42 are analogous to Hara’s 32 which controls flow to the indoor heating heat exchanger), and wherein the controller is configured to adjust the flow rate of the refrigerant through the heat exchanger and adjust the speed of the exhaust fan based on the feedback indicative of the temperature of the return air (at step S3 of figure 3 for fan control and 7:55-64 for valve control of Hara).
Regarding claim 7, Tsunoda discloses a condenser (24) of the refrigerant circuit, wherein the condenser is configured to place the refrigerant in thermal communication with ambient air and not with the return air (the condenser is not in the return air flow path)
Regarding claim 8, Tsunoda discloses the condenser (24) is disposed on an opposite side of a housing of the HVAC system than the heat exchanger (22 is within the air duct and 24 is outside the air duct thus they are on opposite sides; additionally 24 is towards a front of the vehicle and 22 is towards the dash), such that the condenser is isolated from a flow of the return air.
Regarding claim 15, Tsunoda discloses an HVAC system, comprising:
a first heat exchanger (24) disposed along a refrigerant circuit and configured to receive a refrigerant to place the refrigerant in thermal communication with ambient air;
a second heat exchanger (22) disposed along the refrigerant circuit and configured to receive the refrigerant upstream of the first heat exchanger (24) with respect to a flow direction of the refrigerant through the refrigerant circuit;
an exhaust fan (53) configured to direct return air across the second heat exchanger (22) to place the refrigerant in thermal communication with the return air; and
a controller configured to:
adjust a flow rate of the refrigerant through the second heat exchanger (by way of valves 41 and 42).
Hara discloses an HVAC system, comprising:
a first heat exchanger (38);
a second heat exchanger (33); 
an exhaust fan (37) configured to direct return air (from 40) across the second heat exchanger (33) to place the refrigerant in thermal communication with the return air; and
a controller (43) communicatively coupled to the exhaust fan, wherein the controller is configured to:
receive feedback indicative of a temperature of the return air (Troom is indicative of return air temp); and
adjust a speed of the exhaust fan (at step S3 of figure 3), and a flow rate of the refrigerant through the second heat exchanger (by way of valve 32; 7:55-64 the heating or cooling mode is selected as indicated by Troom and operates valve 32) based on the feedback indicative of the temperature return air.
It would have been obvious to one of ordinary skill in the art to provide Tsunoda with fan speed control and indoor heat exchange control as taught by Hara in order to provide automatic mode selection and therefor a user does not need to provide manual input.
Regarding claim 18, Tsunoda discloses a valve (41) communicatively coupled to the controller (as taught by Hara where the operation of 41 and 42 is analogous to the operation of 32 of Hara) and having an open position and a closed position, wherein the controller is configured to adjust a position of the valve (41) to adjust the flow rate of the refrigerant through the second heat exchanger (22), and wherein the valve is configured to enable a flow of 
Regarding claim 19, Tsunoda and Hara discloses the controller is configured to adjust the valve (41 of Tsunoda) to the closed position when the feedback indicative of the temperature of the return air exceeds a threshold (As discussed above the operation of valve 32 of Hara is analogous; the valve 32 closes to the heating heat exchanger 33 when the air exceeds a threshold and thus requires the cooling mode be active; Tsunoda similarly provides for 41 to be closed in the cooling mode).
Regarding claim 20, Tsunoda and Hara discloses the controller is configured to adjust the valve (41 of Tsunoda) to the open position when the feedback indicative of the temperature of the return air falls below a threshold (As discussed above the operation of valve 32 of Hara is analogous; the valve 32 opens to the heating heat exchanger 33 when the air falls below a threshold and thus requires the heating mode be active; Tsunoda similarly provides for 41 to be open in the heating mode).
Regarding claim 21, Tsunoda discloses a return air recycling system for an HVAC system, comprising:
a heat exchanger (22) configured to receive refrigerant from a refrigerant circuit of the HVAC system;
an exhaust fan (53) configured to direct return air across the heat exchanger (22) to place the refrigerant in thermal communication with the return air;
a valve (41) having an open position and a closed position, wherein the valve is configured to enable flow of the refrigerant through the heat exchanger in the open position and block the flow of refrigerant through the heat exchanger in the closed positon; and
a controller configured to adjust a position of the valve (41). 
Tsunoda lacks a controller based on feedback indicative of a temperature of the return air.
Hara discloses an HVAC system having a return air recycling system (return air shown in figure 1 at 40), comprising:
a heat exchanger (33) configured to be disposed along a refrigerant circuit (shown in figure 1) of the HVAC system and flow a refrigerant therethrough;
an exhaust fan (37) configured to direct return air across the heat exchanger to place the refrigerant in thermal communication with the return air and to exhaust the return air from the HVAC system; 
a valve (32);
a controller (43) communicatively coupled to the exhaust fan (37), wherein the controller is configured to:
receive feedback indicative of a temperature of the return air (Troom is indicative of return air temp); and
adjust a speed of the exhaust fan (at step S3 of figure 3), and a flow rate of the refrigerant through the heat exchanger (by way of valve 32; 7:55-64 the heating or cooling mode is selected as indicated by Troom and operates valve 32) based on the feedback indicative of the temperature return air.
It would have been obvious to one of ordinary skill in the art to provide Tsunoda with fan speed control and indoor heat exchange control as taught by Hara in order to provide automatic mode selection and therefor a user does not need to provide manual input.
Regarding claim 23, Tsunoda and Hara discloses the controller is configured to adjust the valve (41 of Tsunoda) to the closed position when the feedback indicative of the temperature of the return air exceeds a threshold (As discussed above the operation of valve 32 
Regarding claim 24, Tsunoda and Hara discloses the controller is configured to adjust the valve (41 of Tsunoda) to the open position when the feedback indicative of the temperature of the return air falls below an additional threshold that is less than the threshold (As discussed above the operation of valve 32 of Hara is analogous; the valve 32 opens to the heating heat exchanger 33 when the air falls below a threshold and thus requires the heating mode be active; Tsunoda similarly provides for 41 to be open in the heating mode; further note the preset temperature is selectable).
Allowable Subject Matter
Claims 10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive or rendered moot by the new grounds of rejection.
Regarding pages 12-17, due to amendment Cootey is relied upon to teach fan control as indicated by the temperature of return air.
Regarding the official notice of claim 4, evidence is now provided as requested.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Teakell (US 6,715,312) prevent water contact to desuperheater to prevent scale.
Yang (US 8,381,541) mixture of return and ambient air for heat dissipation.
Teige et al (US 8,631,661) enthalpy wheel.
Pelleter et al (US 6,694,769) mixture of return and ambient air for heat dissipation.
Kopko et al (US 10,401,068) control of refrigerant flow to desuperheater and condenser.
Hyde (US 5,509,272) evidence of desuperheat, condense, and subcool operation.
Mudford (US 4,938,032) relation of desuperheat and condenser in airflow.
Barger (US 2006/0179874) flow control of refrigerant through heat dissipating heat exchangers.
Dyer (US 2,655,795) evaporator cooler upstream of condenser.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763